 1   LAW OFFICE OF WAYNE A. SILVER
     Wayne A. Silver (108135)
 2   643 Bair Island Road,
 3   Suite 403
     Redwood City, CA 94063
 4   Phone: (650) 282-5970
     Fax: (650) 282-5980
 5   Email: ws@waynesilverlaw.com
 6   Attorney for KENNETH Y. KAI and
 7   TAE K. KAI, Trustees of the Kai Family 1998 Trust

 8                              UNITED STATES BANKRUPTCY COURT
 9                              NORTHERN DISTRICT OF CALIFORNIA
10                                          SAN JOSE DIVISION
11
     In re:                                             Case No.: 18-52601-MEH
12                                                      Chapter 13
     MICHAEL HAROUTUN MIROYAN,                          RS No. WS110
13
              Debtor.                                       Date: January 17, 2019
14
                                                           Time: 10:00 a.m.
15                                                         Court: 3020, Hon. M. Elaine Hammond
16
                                   MOTION FOR RELIEF FROM STAY
17
18            This motion is brought by Kai Family 1998 Trust Dated October 5, 1998 (“Kai Trust”), for

19   full and complete relief from the automatic stay under 11 U.S.C. §362(d)(1) 1, together with an in

20   rem order under Code §362(d)(4) (“Motion”), to continue the judicial foreclosure of an undeveloped

21   lot located in Hawaii identified in bankruptcy debtor Michael Haroutun Miroyan’s (“Miroyan”)

22   bankruptcy schedule2 A/B, Item 1.4 as: “Empty Land in HI, Lot: 3-6-8-002-053,” referred to herein

23   as “Parcel 53.” Parcel 53 was previously owned by Hawaiian Riverbend, LLC (“HR LLC”),

24   Miroyan’s single member LLC and former Chapter 11 debtor, until Miroyan caused HR LLC to

25
     1
      Further references to Title 11 of the U.S. Code are abbreviated as the “Code.”
26   2
      Kai Trust requests the Court take judicial notice of the Miroyan’s bankruptcy schedules in the
27   above captioned Chapter 13 case under Rules 201(b) and 201(d) of the Federal Rules of Evidence,
     which are made applicable to this proceeding by Rule 9017 of Federal Rules of Bankruptcy
28   Procedure.

                                                                                                  Page - 1
     Motion for Relief from Stay
 1   fraudulently transfer Parcel 53 to himself for no consideration on or about August 9, 2018. HR LLC

 2   is the obligor on long overdue notes secured by Parcel 53 in favor of the Kai Trust, all of which are

 3   in default.

 4           I.     Statement of Jurisdiction

 5           This Court has jurisdiction over this matter under 28 U.S.C. §§157 and 1334, which is a core

 6   proceeding within the meaning of 28 U.S.C. §157(b)(2)(A), (G) and (O) and in which this Court may

 7   enter a final judgment. Venue is proper in this District pursuant to 28 U.S.C. §§1408 and 1409. The

 8   statutory predicates for the motion are Code §§362(d)(1) and (4), Fed.R.Bankr.Pro. 4001 and

 9   Bankruptcy Local Rule 4001-1.

10           II.    Secured Loan Transactions

11           As set forth in the Declaration of Kenneth Y. Kai filed concurrently herewith (the “Kai

12   Decl.”), HR LLC executed a Promissory Note dated May 3, 2010 in the principal amount

13   $540,000.00 in favor of the Kai Trust (“Note”). [Kai Decl., ¶4, Exhibit 1] The Note was secured by

14   real property located in Waikoloa, Hawaii, identified by Tax Map Key No. (3) 6-8-002-021 (the

15   “Mortgaged Property”) pursuant to a Real Property Mortgage dated April 28, 2010 (“Mortgage”),

16   executed by HR LLC in favor of the Kai Trust. [Kai Decl., ¶5, Exhibit 2]

17           In late 2012/2013, HR LLC completed its subdivision of the Mortgaged Property into 3

18   separate parcels: (a) an approximately 5.95 acre parcel identified with Tax Map Key No. (3) 6-8-002-

19   021 ("Parcel 21"); (b) an approximately 10.75 acre parcel identified with Tax Map Key No. (3) 6-8-

20   002-052 ("Parcel 52"), and (c) an approximately 14.622 acre parcel identified with Tax Map Key No.

21   (3) 6-8-002-053 (“Parcel 53”). [Kai Decl., ¶6]

22           Kai Trust agreed to release two specific parcels of the Mortgaged Property known as Lots 9-

23   A and 9-B. The remaining property secured by the Mortgage is identified as Tax Map Key No. (3) 6-

24   8-002-053 (Lot 9-C), and hereinafter referred to as "Parcel 53.” [Kai Decl., ¶7, Exhibit 3] The Note

25   was amended effective March 1, 2013 in connection with this transaction by increasing the principal

26   amount to $809.504.00 and adding a balloon payment with a due date of December 1, 2013

27   “Amended Note”). [Kai Decl., ¶8, Exhibit 4]

28           HR LLC subsequently executed another Promissory Note dated August 7, 2013 in the

                                                                                                    Page - 2
     Motion for Relief from Stay
 1   principal amount of $300,000.00 (“2013 Note”). [Kai Decl., ¶9, Exhibit 5] The 2013 Note was also

 2   secured by Parcel 53 pursuant to a Real Property Mortgage dated August 7, 2013 executed by HR

 3   LLC in favor of the Kai Trust. [Kai Decl., ¶10, Exhibit 6]

 4          III.      Defaults

 5           No payments were ever made by HR LLC under the Note, Amended Note or 2013 Note.

 6   Specifically, HR LLC did not make the balloon payment that was due on December 1, 2013 under

 7   the Amended Note. Nor did HR LLC ever cure the default after due notice was made by the Kai

 8   Trust, through counsel. [Kai Decl., ¶¶11 – 12]

 9          As a result of HR LLC’s failure to pay the amounts due and owing, the Kai Trust accelerated

10   the entire balance due under the loan documents. As of July 1, 2016, $948,739.72 was due and owing

11   by HR LLC to the Kai Trust, consisting of $840,000.00 in principal plus $108,739.72 in interest (5%

12   from 12/1/2013 to 7/1/2016). The amount due continues to accrue per diem interest at $115.07. [Kai

13   Decl., ¶¶13 – 14] An additional $104,713.70 in interest has accrued in the 910 days between

14   7/1/2016 and 12/28/17, bringing the current unpaid balance to $1,053.453.42.

15          IV.       Judicial Foreclosure Action and Chapter 11 Bankruptcy

16          On or about May 1, 2015 the Kai Trust filed Civil Action No. 15-1-0164K against HR LLC

17   in the Circuit Court of the Third Circuit State of Hawaii (“Civil Action”) seeking to foreclose on

18   Parcel 53. The Civil Action was stayed when HR LLC filed for Chapter 11 bankruptcy on or about

19   April 4, 2016 in the U.S. Bankruptcy Court for the District of Hawaii, Case No. 16-00348 (the

20   “Bankruptcy Case”). [Kai Decl., ¶¶15 – 16]

21          HR LLC confirmed a Second Amended Plan of Reorganization dated October 6, 2016

22   (“Plan”) in the Bankruptcy Case. The Plan classified the Kai Trust Claims in Classes 1(a) and 1(b),

23   and provided for the sale or auction of Parcel 53 on or before February 28, 2018. [Kai Decl., ¶¶16 –

24   17, Exhibit 7]

25          HR LLC failed to comply with the Plan and failed to take the necessary steps to sell Parcel

26   53. As a result the Bankruptcy Case was dismissed on or about February 2, 2018. In dismissing the

27   Bankruptcy Case, the Bankruptcy Court found:

28                    Cause exists to dismiss the case because the Debtor is admittedly in
                      material default of its obligation under the Plan. Debtor failed to
                                                                                                   Page - 3
     Motion for Relief from Stay
                    conduct a sale of the properties and later failed to submit them for
 1                  auction. Debtor’s counsel made it clear at the status conference on
 2                  January 8, 2018, that Debtor does not intend to comply with the Plan.
                    Additionally, Mr. Miroyan’s outrageous email to counsel for Kai
 3                  creditors and his other inappropriate statements in court filings [fn.
                    omitted]
 4                           demonstrate that he should not be administering the estate as a
                    fiduciary for the creditors and other parties in interest.
 5
            [Kai Decl., ¶¶18 – 19, Exhibit 8, p. 4]
 6
            On or about March 21, 2018 Kai Trust’s motion for summary judgment and interlocutory
 7
     decree of foreclosure was granted in the Civil Action. Andrew Kennedy was appointed as the
 8
     foreclosure Commissioner. [Kai Decl., ¶20, Exhibit 9]
 9
            V.      Fraudulent Transfer of Parcel 53
10
            On or about August 9, 2018 Miroyan caused HR LLC to convey Parcel 53 from HR LLC to
11
     himself for no consideration. The Court is requested to take judicial notice of the Warranty Deed
12
     attached as Exhibit “A” hereto. This was done without notice to, or approval from, anyone affiliated
13
     with the Kai Trust. [Kai Decl., ¶21, Exhibit 10]
14
            Miroyan filed this Chapter 13 bankruptcy on November 26, 2018, the same day as the
15
     scheduled foreclosure sale of Parcel 53, which prevented the foreclosure. [Kai Decl., ¶22, Exhibit
16
     11]
17
            VI.     Law and Argument in Support of Complete Relief from Stay and In Rem Order
18
            By fraudulently transferring Parcel 53 from HR LLC to himself for no consideration and then
19
     filing for Chapter 13 bankruptcy, Miroyan has engaged in bad faith conduct designed to hinder,
20
     delay and/or defraud the Kai Trust. Kai Trust is therefore entitled to relief from the automatic stay
21
     under both Code §362(d)(1) for cause, and an in rem order under §362(d)(4).
22
                    (A)     Miroyan’s Bad Faith is Cause to Lift the Stay Under Code §362(d)(1)
23
                    The debtor's lack of good faith in filing a bankruptcy petition has often been used as
24
     cause for removing the automatic stay. See, e.g., In re Kemble, 776 F.2d 802, 807 (9th Cir. 1985)
25
     (debtor's dilatory behavior a proper consideration in lifting stay); Matter of Little Creek Development
26
     Co., 779 F.2d 1068, 1071 (5th Cir. 1986) (lack of good faith constitutes "cause" for lifting stay). If it
27
     is obvious that a debtor is attempting unreasonably to deter and harass creditors in their bona fide
28
     efforts to realize upon their securities, good faith does not exist. In re Thirtieth Place, Inc., 30 Bankr.

                                                                                                       Page - 4
     Motion for Relief from Stay
 1   503, 505 (Bankr. App. 9th Cir. 1983) (quoting In re Loeb Apartments, Inc., 89 F.2d 461, 463 (7th

 2   Cir. 1937)).

 3          Miroyan’s bad faith is obvious here. HR LLC’s failed Chapter 11 Plan and Bankruptcy

 4   Court’s findings that Miroyan had no intention of carrying out the Plan by selling or auctioning

 5   Parcel 53, HR LLC’s failure to make any payments to the Kai Trust on the Note, Amended Note, or

 6   2013 Note. [Kai Decl., ¶23], HR LLC’s fraudulent transfer of Parcel 53 to Miroyan followed by the

 7   filing of this Chapter 13 to invoke the automatic stay and prevent the foreclosure sale scheduled the

 8   same day, add up to the requisite bad faith supporting cause under Code §362(d)(1). Filing a

 9   bankruptcy case for the sole purpose of invoking the automatic stay and disrupting state court

10   litigation, without intending to use the special powers of the bankruptcy court to resolve or

11   restructure the debtor's financial affairs, constitutes "bad faith." In re Silberkraus, 253 B.R. 890, 905

12   (Bankr. C.D. Cal. 2000) (citing cases in support).

13                  (B)     Kai Trust is Entitled to an In Rem Order Under Code §362(d)(4)

14                  Code § 362(d)(4) provides:

15                   (d) On request of a party in interest and after notice and a hearing, the
                    court shall grant relief from the stay . . . such as by terminating,
16                  annulling, modifying, or conditioning such stay. . .
17                          (4) with respect to a stay of an act against real property under
                    subsection (a), by a creditor whose claim is secured by an interest in
18                  such real property, if the court finds that the filing of the petition was
19                  part of a scheme to delay, hinder, or defraud creditors that involved
                    either—
20                         (A) transfer of all or part ownership of, or other interest in, such
21                  real property without the consent of the secured creditor or court
                    approval; or
22
                            (B) multiple bankruptcy filings affecting such real property.
23
                    If recorded in compliance with applicable State laws governing notices
24                  of interests or liens in real property, an order entered under paragraph
25                  (4) shall be binding in any other case under this title purporting to
                    affect such real property filed not later than 2 years after the date of
26                  the entry of such order by the court, except that a debtor in a
                    subsequent case under this title may move for relief from such order
27                  based upon changed circumstances or for good cause shown, after
28                  notice and a hearing.


                                                                                                      Page - 5
     Motion for Relief from Stay
 1            A creditor seeking relief from the stay in a bankruptcy case pursuant to Code § 362(d)(4)

 2   must prove that (1) the debtor engaged in a scheme, (2) to delay, hinder or defraud the creditor, and

 3   (3) which involved either the transfer of property without the creditor's consent or court approval or

 4   multiple filings. If proven, the bankruptcy court may enter an order authorizing the creditor relief

 5   from the stay that is "binding in any other case under this title purporting to affect such real property

 6   filed not later than 2 years after the date of the entry of such order by the court . . . ." Alakozai v.

 7   Citizens Equity First Credit Union (In re Alakozai), 499 B.R. 698, 702-03 (BAP 9th Cir. 2013)

 8            The evidence before this Court establishes each of the required elements justifying in rem

 9   relief under Code § 362(d)(4). Miroyan caused Parcel 53 to be transferred from HR LLC to himself

10   for no consideration without Kai Trust’s consent or court approval. Miroyan waited until the day of

11   the scheduled foreclosure sale in the Civil Action, and then filed this Chapter 13 bankruptcy case the

12   same day to prevent it. This scheme not only defrauded the Kai Trust by transferring Parcel 53 out of

13   HR LLC for no consideration, it also hindered and delayed the Kai Trust from pursuing the judicial

14   foreclosure of Parcel 53 in the Civil Action because of the automatic stay. Miroyan’s scheme has

15   thus far successfully prevented the Kai Trust from foreclosing on Parcel 53 for 3-1/2 years,3 without

16   HR LLC having to make a single payment under the Note, Amended Note, or 2013 Note.

17            Given Miroyan’s admitted intention not to sell or auction Parcel 53 in contravention of the

18   HR LLC Chapter 11 Plan, and subsequent fraudulent transfer of Parcel 53 from HR LLC to himself

19   for no consideration followed by this Chapter 13 bankruptcy, it is clear that without in rem relief

20   under Code § 362(d)(4), Miroyan will continue his pattern of misusing the bankruptcy courts to

21   prevent the Kai Trust from foreclosing on the Property.

22            VII.    Request for Relief

23            Kai Trust therefore prays this Court for:

24            1.      An order granting this Motion and providing full and complete relief from the stay

25   under Code §362(d)(1) to proceed under applicable non-bankruptcy law to enforce all rights and

26   remedies to foreclose upon and obtain possession of Parcel 53, including but not limited to amending

27   the complaint in the Civil Action to include Miroyan as an additional defendant, and prosecution of

28   3
         The Civil Action was filed on or about May 14, 2015. [Kai Decl., ¶15]
                                                                                                          Page - 6
     Motion for Relief from Stay
 1   the Civil Action to final judgment.

 2          2.      An order granting this Motion and providing full and complete relief from the stay

 3   under Code §362(d)(4), and that such order be effective in rem to be binding and effective in any

 4   bankruptcy case commenced by or against any bankruptcy debtor who claims any interest in Parcel

 5   53 for a period of 180 days from the date of the hearing on this Motion, without further notice, or

 6   upon recording of a copy of this Court’s order or giving appropriate notice of its entry in compliance

 7   with applicable non-bankruptcy law.

 8          3.      The 14-day stay prescribed by FRBP 4001(a)(3) is waived.

 9          4.      Such other and further relief as the Court finds fair and equitable.

10          Dated: December 28, 2018
                                                          /s/ Wayne A. Silver
11                                                        Wayne A. Silver, attorney for KENNETH Y.
12                                                        KAI and TAE K. KAI, Trustees of the Kai
                                                          Family 1998 Trust
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                                    Page - 7
     Motion for Relief from Stay
                  EXHIBIT A

[Warranty Deed Transferring Parcel 53 to Miroyan]
